266 S.W.3d 342 (2008)
STATE of Missouri, Respondent,
v.
Ricardo D. GARRETT, Appellant.
No. ED 90642.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Margaret M. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Linda Lemke, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.


*343 ORDER
PER CURIAM.
Ricardo D. Garrett ("Defendant") appeals from the judgment entered upon his conviction, following a jury trial, of robbery in the first degree in violation of Section 569.020, RSMo 2000. Defendant argues the trial court plainly erred in failing to instruct the jury on the lesser-included offense of robbery in the second degree.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).